 327 NLRB No. 381NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Martan Construction Corp. and District Council forNew York City and Vicinity, United Brother-hood of Carpenters and Joiners of America.Case 2ŒCAŒ31131November 25, 1998DECISION AND ORDERBY MEMBERS FOX, HURTGEN, AND BRAMEUpon a charge filed by the Union on December 23,1997, the Acting General Counsel of the National LaborRelations Board issued a complaint on April 30, 1998,
against Martan Construction Corp., the Respondent, al-leging that it has violated Section 8(a)(1) and (5) of theNational Labor Relations Act.  Although properly served
copies of the charge and complaint, the Respondent
failed to file an answer.On October 20, 1998, the Acting General Counselfiled a Motion for Summary Judgment with the Board.On October 26, 1998, the Board issued an order transfer-ring the proceeding to the Board and a Notice to ShowCause why the motion should not be granted.  The Re-spondent filed no response.  The allegations in the mo-tion are therefore undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good cause
is shown.  In addition, the complaint affirmatively notesthat unless an answer is filed within 14 days of service,all the allegations in the complaint will be considered
admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, byletter dated September 18, 1998, notified the Respondent
that unless an answer were received by October 2, 1998,
a Motion for Summary Judgment would be filed.In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the Acting GeneralCounsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a corporationwith an office and place of business in Paterson, NewJersey, has been engaged as a general contractor in the
building and construction industry, including at job sites
located in or around New York, New York.  Annually,
the Respondent, in conducting its business operationsdescribed above, sells goods and services valued at morethan $50,000 directly to entities located outside the State
of New Jersey.  We find that the Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act and that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.II.  ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Respondent constitutea unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:All carpenters, joiners, and all other covered employeesas defined in the Independent Building Construction
Agreement, employed by Respondent within the juris-diction of the Union as defined in the IndependentBuilding Construction Agreement.On about April 3, 1996, the Respondent, by its presi-dent and agent, Selvin S. Green, executed an InterimCompliance Agreement (the Agreement) with the Union
whereby it agreed to execute the successor agreement tobe negotiated by the Union with the Associations whosemembers perform work similar to the work performed by
the Respondent.Based on its execution of the Agreement, the Respon-dent, an employer engaged in the building and construc-tion industry, granted recognition to the Union as theexclusive collective-bargaining representative of the unit
employees without regard to whether the majority status
of the Union had ever been established under the provi-sions of Section 9(a) of the Act.At all times since April 3, 1996, the Union has beenthe limited exclusive collective-bargaining representativeof the unit.In around October 1996, the Union and the BuildingContractors Association, Inc., the Association of Wall-Ceiling & Carpentry Industries of Long Island and New
York Inc., and the Cement League (the Associations),
executed a Building Construction Agreement, effective
by its terms from 1996 to 2001.On about October 28, 1996, and November 12, 1997,the Union, by letter, requested that the Respondent signand return the successor agreement executed by the Un-ion and the Associations in around October 1996.  Sinceon about October 28, 1996, the Respondent has failedand refused to execute the successor agreement described
above.CONCLUSION OF LAWBy the acts and conduct described above, the Respon-dent has been failing and refusing to bargain collectivelyand in good faith with the limited exclusive collective-
bargaining representative of its employees within the
meaning of Section 8(d) of the Act, and has thereby en-gaged in unfair labor practices affecting commerce DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2within the meaning of Section 8(a)(1) and (5) and Sec-tion 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed toeffectuate the policies of the Act.  Specifically, having
found that the Respondent has failed and refused to exe-cute the collective-bargaining agreement executed by theUnion and the Associations, we shall order the Respon-dent to execute that agreement, give retroactive effect tothat agreement, and make its employees whole for any
losses attributable to the Respondent™s failure to execute
the agreement.  Backpay shall be computed in accor-dance with Ogle Protection Service, 183 NLRB 682(1970), enfd. 444 F.2d 502 (6th Cir. 1971), with interestas prescribed in New Horizons for the Retarded, 283NLRB 1173 (1987).ORDERThe National Labor Relations Board orders that theRespondent, Martan Construction Corp., Paterson, NewJersey, its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Failing and refusing to bargain in good faith withDistrict Council for New York City and Vicinity, UnitedBrotherhood of Carpenters and Joiners of America, as
the limited exclusive representative of the employees in
the bargaining unit set forth below, by failing and refus-ing to execute the successor collective-bargainingagreement executed by the Union and the Building Con-tractors Association, Inc., the Association of Wall-Ceiling & Carpentry Industries of Long Island and New
York Inc., and the Cement League in around October
1996.All carpenters, joiners, and all other covered employeesas defined in the Independent Building Construction
Agreement, employed by Respondent within the juris-diction of the Union as defined in the IndependentBuilding Construction Agreement.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Execute and implement the collective-bargainingagreement executed by the Union and the Associations inaround October 1996, give retroactive effect to that
agreement, and make the unit employees whole for any
losses they have suffered as a result of the Respondent™s
failure to execute the agreement, with interest, in the
manner set forth in the remedy section of this decision.(b) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(c) Within 14 days after service by the Region, post atits facility in Paterson, New Jersey, copies of the at-tached notice marked ﬁAppendix.ﬂ1  Copies of the notice,on forms provided by the Regional Director for Region2, after being signed by the Respondent's authorized rep-resentative, shall be posted by the Respondent andmaintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted.  Reasonable steps shall be taken
by the Respondent to ensure that the notices are not al-tered, defaced or covered by any other material.  In theevent that, during the pendency of these proceedings, the
Respondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since October 28,1996.(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.Dated, Washington, D.C.  November 25, 1998Sarah M. Fox,                                 MemberPeter J. Hurtgen,                             Member
J. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT fail and refuse to bargain in good faithwith District Council for New York City and Vicinity,United Brotherhood of Carpenters and Joiners of Amer-                                                       1 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ MARTAN CONSTRUCTION CORP.3ica, as the limited exclusive representative of the em-ployees in the bargaining unit set forth below, by failingand refusing to execute the successor collective-
bargaining agreement executed by the Union and the
Building Contractors Association, Inc., the Associationof Wall-Ceiling & Carpentry Industries of Long Islandand New York Inc., and the Cement League in around
October 1996.All carpenters, joiners, and all other covered employeesas defined in the Independent Building ConstructionAgreement, employed by us within the jurisdiction of
the Union as defined in the Independent Building Con-struction Agreement.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL execute and implement the collective-bargaining agreement executed by the Union and theAssociations in around October 1996, give retroactiveeffect to that agreement, and make the unit employees
whole for any losses they have suffered as a result of the
Respondent™s failure to execute the agreement, with in-terest.MARTAN CONSTRUCTION CORP.